Filed 6/24/21
                  CERTIFIED FOR PARTIAL PUBLICATION*


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION FIVE


 GOALS FOR AUTISM,
           Plaintiff and Respondent,         A158062

 v.                                          (Contra Costa County
 PAUL ROSAS,                                 Super. Ct. No. CIVMSN19-0962)
           Defendant and Appellant.


       Goals for Autism (Goals) obtained a two-year workplace violence
restraining order (Code Civ. Proc., § 527.8)1 against its former employee,
Paul Rosas. The restraining order includes a variety of personal conduct and
stay away orders protecting another employee, A.K., and her parents. Rosas
appeals the issuance of the restraining order. We affirm and hold that
section 527.8, subdivision (o) does not require trial courts to grant
respondents a continuance once they have responded to a petition for a
restraining order.
                                 I. BACKGROUND
       In its petition seeking a workplace violence restraining order, Goals
alleged that its employee and shareholder, A.K., needed protection from



       *
       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
opinion is certified for publication with the exception of part II.B.
       1   Undesignated statutory references are to the Code of Civil Procedure.

                                         1
Rosas because he “verbally harassed and threatened” her, making her feel
unsafe. Goals also alleged Rosas threatened to ruin A.K., told her that he
owned firearms, and caused her to have panic attacks and fear for her safety.
The court denied the request for issuance of a temporary restraining order,
citing insufficient evidence that Rosas threatened A.K. with violence, and set
the matter for hearing on June 10, 2019. On June 1, Rosas was timely served
with the petition and a notice of hearing. (§ 527.8, subd. (m) [requiring
personal service five days before the hearing unless shortened by court
order].)
      Rosas filed an opposition on June 7, 2019, three days before the
hearing. In his opposition, Rosas denied “each and every allegation” in the
petition. He further argued that the petition lacked evidentiary support, that
it had been filed for an improper purpose (related to ongoing civil litigation
between the parties), and he sought sanctions under section 128.7. Finally,
citing section 527.8, subdivision (o), Rosas requested a two-week continuance
because he was “currently out of town on a charitable bicycle ride,” and he
needed more time to prepare for the hearing.
      Neither Rosas nor his counsel appeared in court for the hearing. In
Rosas’s absence, a temporary judge denied his request for a continuance and,
after hearing testimony from A.K., granted the requested restraining order.
The restraining order was due to expire on June 10, 2021.2




      2 While this appeal was pending, Rosas filed an unopposed request for
judicial notice, asking us to take judicial notice of a lawsuit he filed against
Goals and A.K. in Contra Costa County Superior Court, as well as a cross-
complaint and related court records. We initially deferred ruling on the
request, but now deny it. Rosas does not show that these documents are
relevant to any issue on appeal. (Ketchum v. Moses (2001) 24 Cal.4th 1122,
1135, fn. 1.)

                                        2
                                 II. DISCUSSION
      A.    The trial court did not err in denying a continuance
      Relying on subdivision 527.8, subdivision (o), Rosas argues the trial
court erred when it denied his request for a continuance. Not so.
      Section 527.8 authorizes employers to seek restraining orders to protect
an employee from suffering unlawful violence or credible threats of violence
at the workplace. (§ 527.8, subd. (a); Scripps Health v. Marin (1999) 72
Cal.App.4th 324, 333–334.) Upon the filing of a petition, the court may issue
a temporary restraining order and set a hearing within 21 days, or if good
cause appears to the court, 25 days. (§ 527.8, subds. (e) & (g).) The
respondent must be personally served at least five days before the hearing
with a copy of the petition, any temporary restraining order that may have
been issued, and notice of the hearing. (Id., subd. (m).) The notice of hearing
states that if the respondent fails to attend the hearing, the court may make
orders against him or her that could last up to three years. (Id., subd. (n).)
      The respondent may file a response explaining or denying the
allegations. (§ 527.8, subd. (i).) Alternatively, respondents may respond in
writing or orally at the hearing. (See Cal. Rules of Court, rule 3.1160(d)
[“[t]he response to a request for a protective order may be written or oral, or
both”].) Subdivision (p) entitles either party to a continuance upon a showing
of good cause and, as will be discussed in greater detail, subdivision (o) is a
continuance provision directed at respondents. At the hearing, the court
must issue a restraining order lasting up to three years if it finds by clear
and convincing evidence that the respondent engaged in unlawful violence or
made a credible threat of violence. (§ 527.8, subds. (j) & (k)(1).) As is
apparent, the Legislature provided for workplace violence restraining order
matters to be resolved promptly, and generally within a matter of weeks.



                                        3
(See Kenne v. Stennis (2014) 230 Cal.App.4th 953, 970 [discussing parallel
civil harassment restraining order statute].) With the foregoing in mind, we
turn to the provision at issue here.
      Section 527.8, subdivision (o) provides, “[t]he respondent shall be
entitled, as a matter of course, to one continuance, for a reasonable period, to
respond to the petition.” Rosas contends subdivision (o) confers a right to a
mandatory continuance. We agree with this argument as far as it goes. But
the express purpose of the mandatory continuance provided for in subdivision
(o) is “to allow the respondent ‘reasonable time’ to respond to the applicant’s
grounds for seeking the protective order.” (Ross v. Figueroa (2006) 139
Cal.App.4th 856, 861–862 & fn. 5 [construing almost identical statutory
language]; see § 527.8, subd. (i) [allowing respondents to “file a response that
explains, excuses, justifies, or denies the alleged unlawful violence or credible
threats of violence”].) Here, Rosas filed an opposition in which he denied the
allegations, argued there was insufficient evidence to support a restraining
order, and contended the petition was filed for an improper purpose. (See
§ 527.8, subd. (i).) Once Rosas filed his response to the petition, subdivision
(o) no longer obligated the court to grant a continuance. (See Ross, at p. 862.)
      To the extent Rosas argues section 527.8, subdivision (o) entitles
respondents to one continuance—regardless of whether they have already
responded to the petition—we disagree. Such an interpretation is
inconsistent with the plain language of the statute and well-established
principles of statutory construction. “ ‘A fundamental rule of statutory
construction is that a court should ascertain the intent of the Legislature so
as to effectuate the purpose of the law. [Citations.] In construing a statute,
our first task is to look to the language of the statute itself. [Citation.] When
the language is clear and there is no uncertainty as to the legislative intent,



                                        4
we look no further and simply enforce the statute according to its terms.
[Citations.] [¶] . . . “We are required to give effect to statutes ‘according to
the usual, ordinary import of the language employed in framing them.’
[Citations.]” [Citations.] “ ‘If possible, significance should be given to every
word, phrase, sentence and part of an act in pursuance of the legislative
purpose.’ [Citation.]” ’ ” (Phelps v. Stostad (1997) 16 Cal.4th 23, 32.)
“ ‘Courts may not add or detract from a statute or insert or delete words to
accomplish a purpose that does not appear on its face or from its legislative
history.’ ” (Freeman v. Sullivant (2011) 192 Cal.App.4th 523, 529 (Freeman).)
      Section 527.8, subdivision (o) provides respondents with “one
continuance . . . to respond to the petition.” (Italics added.) The ordinary
meaning of the word “respond” is “answer,” “react,” or “say something in
return.” (See Merriam-Webster Dict. Online  [as of June 24, 2021].) As previously
explained, to answer a petition, respondents may “file a response that
explains, excuses, justifies, or denies the alleged unlawful violence or credible
threats of violence,” as provided for in section 527.8, subdivision (i).
Alternatively, respondents may address the request for a restraining order in
writing or orally at the hearing. (See Cal. Rules of Court, rule 3.1160(d)
[“[t]he response to a request for a protective order may be written or oral, or
both”].) So long as a respondent has not responded to the petition—either
before or at the hearing—she is entitled to one continuance under subdivision
(o). By contrast, the interpretation Rosas urges us to adopt would read the
words “to respond to the petition” out of the statute.3 Had the Legislature


      3Moreover, were we to adopt the interpretation Rosas advocates, it
would have implications beyond the workplace violence context because the
Legislature added identical language to various civil restraining order
schemes in 2015. (Stats. 2015, ch. 411, §§ 1–3, 6–8; § 527.6, subd. (o) [civil

                                         5
wanted to provide respondents with one mandatory continuance regardless of
whether they had already responded to the petition, it could have done so by
simply omitting the qualifying language.
      The evolution of section 527.8 provides further evidence of the
Legislature’s intent regarding the mandatory continuance provision. The
Workplace Violence Safety Act was “ ‘enacted in 1994 to establish parallel
provisions to section 527.6,’ ” the statute addressing civil harassment
restraining orders. (USS-Posco Industries v. Edwards (2003) 111
Cal.App.4th 436, 443.) When enacted, section 527.8 did not contain a
mandatory continuance for respondents. (Stats. 1994, ch. 29, § 2.) And,
while the Legislature amended the statute 12 times thereafter, it never
added such a provision until 2015. (E.g., Stats. 1998, ch. 581, § 3; Stats.
2006, ch. 476, § 2; Stats. 2012, ch. 162, § 13.) Indeed, in Freeman, supra, 192
App.4th at pages 528 to 529, the court interpreted the parallel language of
former section 527.6 and concluded no mandatory right to a continuance
existed. In so concluding, Freeman contrasted section 527.6 with the
language in former Family Code section 243, which provided respondents in
domestic violence restraining order matters with a mandatory continuance.
(Freeman, at pp. 527, 528.)
      Former Family Code section 243 provides further support for our
conclusions regarding the Legislature’s intent here. In 2010, the Legislature
amended former Family Code section 243 and provided that, if service upon a
respondent is effected, “the respondent may file a response that explains or



harassment restraining orders]; § 527.8, subd. (o) [workplace violence
restraining orders]; § 527.85, subd. (o) [private postsecondary school violence
restraining orders]; Fam. Code, § 245, subd. (a) [domestic violence restraining
orders]; Welf. & Inst. Code, § 213.5, subd. (c)(2) [juvenile restraining orders];
Welf. & Inst. Code, § 15657.03, subd. (m) [elder abuse restraining orders].)

                                       6
denies the allegations in the petition. The respondent is entitled, as a matter
of course, to one continuance for a reasonable period to respond to the
petition for orders.” (Stats. 2010, ch. 572, § 8.) This language, which is
nearly identical to that of section 527.8 after it was amended in 2015 (Stats.
2015, ch. 411, § 2), underscores that the purpose in enacting the mandatory
continuance provision was to give respondents an opportunity to respond to
the allegations in the petition for the restraining order. (Ross v. Figueroa,
supra, 139 Cal.App.4th at pp. 861–862 & fn. 5; see § 527, subd. (d)(4)
[entitling parties opposing preliminary injunctions to one continuance “to
enable the opposing party to meet the application for a preliminary
injunction”].)
      In addition to being consistent with the plain language of section 527.8,
subdivision (o), our construction has the additional advantage of balancing
due process considerations with the need to promptly conduct hearings and
issue restraining orders when there is clear and convincing evidence of
unlawful violence and credible threats of violence at the workplace. Our
construction gives respondents a right to one continuance when additional
time is needed to prepare a response to the allegations. But it also preserves
the trial court’s right to control the proceedings and resolve these matters in
a timely fashion. Requiring courts to grant respondents one continuance in
every case—regardless of whether they already responded to the petition—is
not only inconsistent with the express legislative intent, it also risks delaying
the resolution of these matters, with potentially dangerous consequences.
      Given the foregoing, we decline to read section 527.8, subdivision (o) as
conferring upon respondents a right to a continuance once they have
responded to the petition either by filing a response in advance of the hearing
or providing a written or oral response at the hearing. Because Rosas filed a



                                        7
response, subdivision (o) did not obligate the court to grant his requested
continuance.
      As previously mentioned, section 527.8, subdivision (p) allows either
party to obtain a continuance upon a showing of good cause. (§ 527.8,
subd. (p)(1).) But Rosas does not rely on subdivision (p) in his briefing or
argue he made such a showing here. Additionally, Rosas failed to provide an
adequate record of the proceedings below—he did not provide a reporter’s
transcript from the hearing or obtain a settled statement. Accordingly, we do
not know why the trial court denied his continuance request. It could have
concluded, for example, that his counsel’s unsworn assertion that Rosas was
unavailable due to a charitable bike ride did not constitute good cause. We
decline to second guess the court’s discretionary decision. (Freeman, supra,
192 Cal.App.4th at p. 527 [“[t]rial courts generally have broad discretion in
deciding whether to grant a request for a continuance”].)
      B.      Rosas’s other arguments have no merit
      Rosas asserts two other alleged errors requiring reversal. Neither is
persuasive.
      First, Rosas argues the trial court denied him due process by failing to
call his counsel on the day of the hearing so that counsel could appear by
telephone. This argument is not persuasive. Rosas cites no authority
requiring trial court personnel to call a party on the day of the hearing where
the party has not complied with California Rules of Court, rule 3.670, which
governs telephonic appearances.
      Personal appearances are required at restraining order hearings, but a
court may permit a party to appear by telephone “if the court determines that
a telephone appearance is appropriate.” (Cal. Rules of Court, rule
3.670(e)(1)(B), (f)(3).) A party seeking to appear telephonically must notify



                                        8
the court and all other parties of the intent to appear by telephone two court
days before the hearing. (Id., rule 3.670(h)(1)(B).) Here, Rosas did not
provide the required notice. A self-serving declaration filed by the office
manager for Rosas’s counsel after the hearing does not establish compliance
with the governing court rule. Even if we overlook the fact that the
declaration is replete with inadmissible hearsay, the declaration shows the
office manager waited until the morning of the hearing to request permission
to appear telephonically, and that the office manager never notified Goals of
Rosas’s intent to appear by telephone.4
      Second, Rosas argues his constitutional rights were violated because a
temporary judge presided over the hearing in the absence of his stipulation.
We disagree. Rosas was personally and timely served with notice of the
hearing, and he failed to appear. Article VI, section 21 of the California
Constitution provides, “On stipulation of the parties litigant the court may
order a cause to be tried by a temporary judge who is a member of the State
Bar, sworn and empowered to act until final determination of the cause.”
(Cal. Const., art. VI, § 21.) Having notice of the hearing, Rosas’s failure to
appear meant he was not a “party litigant” within the meaning of article VI,
section 21, and the stipulation executed by Goals was sufficient to empower
the commissioner to act as a temporary judge. (Sarracino v. Superior Court
(1974) 13 Cal.3d 1, 6–10 [petitioner’s failure to appear at the hearing denied
him “party litigant” status and permitted the temporary judge to act in the
absence of petitioner’s stipulation]; Reisman v. Shahverdian (1984) 153

      4 Rosas’s reliance on Judith P. v. Superior Court (2002) 102
Cal.App.4th 535 and Severson & Werson, P.C. v. Sepehry-Fard (2019) 37
Cal.App.5th 938 is unavailing. In those cases, the parties did not receive the
notice to which they were statutorily entitled. (Judith P., at p. 557; Severson,
at p. 946.) As discussed above, there was no notice problem here because
Rosas was timely served with the petition.

                                        9
Cal.App.3d 1074, 1089–1091 [temporary judge may act without the
stipulation of a party who has notice, but is absent].)
      We decline to consider Rosas’s argument, raised for the first time in his
reply brief, that insufficient evidence supports the restraining order.
(Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270, 277–278.)
                               III.   DISPOSITION
      The workplace violence restraining order is affirmed. Goals is entitled
to its costs on appeal. (Cal. Rules of Court, rule 8.278(a)(2).)




                                        10
                                         _________________________
                                         Rodriguez, J.*


WE CONCUR:


_________________________
Simons, Acting P.J.


_________________________
Burns, J.




A158062




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                    11
Goals for Autism et al. v. Paul Rosas
(A158062)

Trial Court:         Contra Costa County

Trial Judge:         Commissioner Cary McReynolds



Attorneys:           Narayan Travelstead and Timothy C. Travelstead,
                     Scott C. Ku for Appellant and Defendant.


                     Mendes Weed and Christina Weed, Samantha K.
                     Pruett for Respondent and Plaintiff.




                                  12